PER CURIAM.
This is an appeal from a judgment of conviction under three counts of an indictment. The first count charged that on or about June 25,1930, at the city and county of San Francisco, state of California, and within the jurisdiction of the court, the appellant did unlawfully sell and distribute not in nor from the original stamped package a lot of morphine in quantity particularly described as two cans containing approximately one ounce each. The second count ehargod that *752at the same time and place the appellant did fraudulently and knowingly conceal and facilitate the concealment of the same lot or quantity of morphine, and that the same had been imported into the United States contrary to law, as the appellant then and there well knew. No question is raised concerning the third, or conspiracy, count.
 It is contended that the first and second counts are insufficient because they fail to allege the time when the crime was committed, the place where committed, or the circumstances of the crime. Indictments in all respects similar to this have been so often sustained by this court that the question is no longer an open one with us. Wong Lung Sing v. U. S. (C. C. A.) 3 F.(2d) 780; Lee Tung v. U. S.(C. C. A.) 7 F.(2d) 111; Foster v. U. S. (C. C. A.) 11 F.(2d) 100.
There is the further contention that the court erred in denying a request for a bill of particulars; but such requests are addressed to the sound discretion of the court, and no abuse of discretion is here claimed or disclosed; Rubio v. U. S. (C. C. A.) 22 F.(2d) 766; Robinson v. U. S. (C. C. A.) 33 F.(2d) 238, 240.
The judgment is affirmed.